NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MATTHEW ERIC REID,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-2535
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.

Matthew Eric Reid, pro se.


PER CURIAM.

             Affirmed. See McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013);

Doby v. State, 25 So. 3d 598 (Fla. 2d DCA 2009); Steward v. State, 931 So. 2d 133

(Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Brown v.

State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Jackson v. State, 640 So. 2d 1173 (Fla. 2d

DCA 1994).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.